UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2518


CARGYLE BROWN SOLOMON,

                Plaintiff - Appellant,

          v.

SHAREESE KESS-LEWIS; RANDOLPH T. LEWIS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, District Judge. (1:13-
cv-01952-PWG)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cargyle Brown Solomon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cargyle       Brown    Solomon    seeks    to    appeal     the    district

court’s orders dismissing her complaint and denying in part her

motion to seal.          We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court entered its order dismissing the

complaint on July 18, 2013, and its order ruling on the motion

to seal on September 3, 2013.            The notice of appeal was filed on

December 12, 2013.            Because Solomon failed to file a timely

notice of appeal from either order or to obtain an extension or

reopening   of     the    appeal    period,    we     dismiss     the     appeal.     We

dispense    with       oral   argument       because       the    facts     and     legal

contentions      are     adequately   presented       in    the   materials       before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                         2